DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

 Response to Amendment
Amendment to claim 1 and addition of new claims 22 and 23 are noted.
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
Applicant argues that there is a synergistic interaction between the claimed heat treatment and distillation steps, which makes the distillate and residue fraction produced fit for the subsequent step of hydrotreatment. In summary, Applicant’s arguments in this regard, as understood by the office, focus on the advantages observed by the combination of the heat treatment and distillation and that such advantages are not taught or suggested by the methods disclosed in the cited references.
This argument is not found persuasive. As elaborated in the updated rejection which follows, Reid is considered to teach the newly added claim limitations directed toward the presence of metals and reactive components in the feed material and concentration of reacted impurities in the residue fraction (see, e.g., Tables 1, 5, 6 & 8; col. 6, lines 33-61). Reid also recognizes the advantages of the heat treatment in combination with distillation (see col. 6, lines 51-61).  Recognition of any other advantages by Applicant which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that “as the office acknowledges, Reid does not disclose having a pressure of specifically 1.2 bar or more would be beneficial.”
The office respectfully submits that this is not an accurate characterization of the position taken by the office in previous office actions. Rather, the office has taken and maintains the position that the disclosure in Reid, when considered by a person of ordinary skill in the art (POSITA), allows for optimization of the pressure with which the heat treatment step is carried out. Reid, at the very least, suggests that the pressure is dependent on the water and/or fuel fraction content of the used oil (see col. 1, lines 16-20), which is the basis for the position of optimizing the pressure conditions taken by the office.
Additionally,  the office has stated and acknowledged that Reid cautions against a higher pressure “than desirable” (emphasis added) (col. 1, lines 19-20), but there is no indication that the threshold for what is undesirable is the pressure condition(s) represented by claim 1, in particular at the lower end of the claimed range. It is well within the realm of routine experimentation for a POSITA to adjust pressure conditions and determine what is optimum versus what is undesirable. Given that the lower end of the claimed pressure range is not considered to be drastically higher than the atmospheric pressure used in the examples, the claimed pressure is not considered to define a patentable distinction over the prior art, absent evidence to the contrary. As noted in the previous office actions, Applicant has not established a showing of criticality or unexpected results associated with the claimed heat treatment pressure.
Applicant reiterates arguments regarding (1) the pressure feature as claimed not being taught or suggested in combination with the other features of claim 1 by Reid; (2) that the office’s assertions are based on hindsight; and (3) that the skilled artisan aiming to proceed with Liang’s purpose would not have used the more complicated procedure in Reid, since Liang teaches that such a procedure is NOT required.
The office respectfully submits that Applicant has not provided additional compelling arguments or evidence to persuade the office to change its position.
Regarding (1), the office has addressed the heat treatment pressure range limitations of claim 1 above. Applicant refers to other conditions in Reid, including guard bed temperature, hydrotreating step temperature and pressure, but the office is unclear what relationship this has to the position taken with respect to heat treatment pressure optimization or other features in claim 1 which Applicant believes to not be taught by Reid (in combination with Liang).
Regarding (2) and (3), as discussed in the Advisory Action, the office maintains the position set forth in the final office action regarding the combination of references. To reiterate, just because the re-refined lube oil in Reid is the final product disclosed in the reference does not necessarily mean a POSITA would never look to further treatment options or uses for the re-refined lube oil.
The office notes that the feedstock material in the Liang reference, like Reid, is a waste lubricating oil (see p. 1, last paragraph). Liang discloses production of gasoline and diesel fuel from recycled lubricating oil has the advantage of alleviating the problem of non-renewable petroleum resource scarcity (see p. 2, first paragraph). In other words, the office is of the position that Liang provides the motivation as to why it is advantageous to utilize waste lubricating oils to produce fuels as opposed to just producing re-refined lubricating oil. This is the basis for combining the references and establishes compatibility (both are directed to treatment processes for recycling/reusing waste lubricating oil).
The office respectfully disagrees that a POSITA, in considering combining the references, would not have used the more complicated procedure in Reid (i.e. would have omitted the steps of distillation and hydrotreatment as in the Reid reference). The treatment steps in Reid produce a ULO with reduced contaminants (see Table 13 of Reid). The office is of the position that a POSITA would appreciate the advantages of applying the cracking process of Liang to a feedstock material having reduced contaminants, e.g. protecting the catalyst and providing a fuel product also having a reduced concentration of contaminants.
The office does not find persuasive Applicant's rebuttal argument and maintains the position taken in the final office action. With respect to hindsight reasoning, the office notes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 4,512,878) in view of Liang (CN 101475870A).
Liang is cited from the English machine translation.
Regarding claims 1 and 10-12, Reid discloses a method comprising:
subjecting a recycled fossil-based feedstock (used lubricating oil or ULO) comprising metallic impurities and reactive components to a heat treatment (heat soaking) (see col. 1, lines 5-9; Table 1, which discloses properties of used oil feedstocks, including metals, sulfur, nitrogen, halogen, and PCB, i.e. “metallic impurities and reactive components”);
evaporating (distilling) the heat-treated feedstock to produce a distillate and a residue fraction containing reacted metallic impurities of the recycled fossil-based feedstock (see col. 1, lines 10-11; col 6, lines 2-3 and 51-61, which discloses that heat treatment causes the majority of the phosphorus compounds and sludge precursors to form (i.e. react) high boiling point materials which essentially all go with the residue during the distillation step; Tables 5, 6 & 8); and
hydrotreating the distillate to produce a hydrotreated distillate (see col. 1, lines 14-15).
Heat treatment is carried out at a temperature of 300 to 320°C for 15 to 120 minutes (see col. 5, line 67 – col. 6, line 5), within the claimed ranges.
Additionally, Reid discloses a particular example wherein the heat treatment is carried out at atmospheric pressure (1.01 bar) (see col. 7, lines 1-2). While this is below the lower limit of the claimed pressure range, the office notes that Reid suggests heat treatment may be carried out at higher pressures, depending on the water and/or fuel fraction content of the used oil (see col. 1, lines 16-20). 
Therefore, the office is of the position that a person of ordinary skill in the art would determine a suitable pressure for carrying out the heat treatment step by routine optimization and with a reasonable expectation of success, depending on the characteristics of the feedstream. Absent a showing of criticality or unexpected results, the claimed pressure range is not considered to patentably distinguish the instant claims over the cited prior art.
Reid does not disclose a catalytic cracking step in the presence of a solid acid catalyst.
Liang discloses a method for producing gasoline and diesel fuel by catalytic cracking of waste lubricant oil in the presence of a solid acid catalyst (e.g. ZSM-5) (see Abstract; p. 2, paragraph beginning “The catalyzer”). Liang discloses that recycling of waste lubricant oil in this manner, i.e. by subjecting to catalytic cracking to produce fuels, has the advantage of alleviating the problem of non-renewable petroleum resource scarcity (see p. 2, first paragraph). 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid by including a catalytic cracking step, as suggested by Liang, to produce valuable fuels, such as gasoline and diesel. By applying the hydrotreated distillate produced in the Reid process to the catalytic cracking step of Liang, the ULO has reduced contaminants prior to catalytic cracking (see Table 13 of Reid).
Liang discloses a cracking temperature of between 250 and 500°C (p. 2, paragraph beginning “This method”). The office notes that the upper limit of the cracking temperature of Liang is slightly below the claimed lower limit. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Absent a showing of criticality or unexpected results associated with the claimed temperature range, the slight difference in operating temperature is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 2, Reid discloses a pre-treatment of de-watering the ULO (see col. 2, lines 43-45).
Regarding claim 5, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 6, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 7, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Regarding claim 8, Reid discloses wherein evaporating is carried out in a thin film evaporator (see col. 6, lines 20-24).
Regarding claim 9, Liang does not disclose adding hydrogen gas to the cracking step (throughout disclosure) and therefore is considered to teach the limitations of claim 9.
Regarding claim 15, Liang discloses producing fuels (gasoline and diesel) as fractions of the cracking product (see p. 2, paragraphs beginning “This method waste” and “By method production”).
Regarding claim 21, Reid discloses wherein the heat treatment is carried out continuously prior to the evaporation step in a separate vessel (see col. 6, line 67 – col. 7, line 12, “used oil…was continuously heat soaked”). Additionally, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out at least partly during the evaporating.
Claims 3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claims 1 and 2 above, in further view of Wang et al (US 2014/0115952).
Regarding claims 3 and 16, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a biomass feed component.
In this regard, reference is drawn to Wang, which is directed to catalytic cracking of biomass. Cracking of biomass is desirable because it is a renewable source for the production of liquid fuels (see [0004]-[0005]). In particular, Wang discloses catalytic cracking of biomass preferably includes co-feeding a hydrocarbon feed, which may be any hydrocarbon feed known to the skilled person to be suitable as a feed for a catalytic cracking unit (see [0050]-[0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by including a biomass-derived feedstock as a feed component to catalytic cracking, as suggested by Wang, given that use of biomass as a catalytic cracking feed is desirable because it is a renewable source and Wang discloses that it is preferable to crack biomass with a suitable hydrocarbon feed, wherein Liang establishes ULO as a known suitable hydrocarbon feed for catalytic cracking. 
Regarding claim 17, Wang discloses a fossil feed component to the catalytic cracking feed (see [0053]-[0054], crude oil fractions).
Regarding claim 18, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 19, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 20, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Claims 4, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claim 1 above, in further view of Wombles et al (US 2016/01300510).
Regarding claim 4, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a fossil feed component.
Wombles, similar to Liang, discloses catalytic cracking of ULO (see [0036]). In particular, Wombles discloses that the ULO may be cracked with a fluid comprising gas oil, vacuum gas oil, FCC light cycle oil, FCC heavy cycle oil, or FCC slurry oil, i.e. fossil feed components (see [0036]). A preferred feed is vacuum gas oil, which is ideal for use when the ULO is fed to an FCC unit (see [0047]; [0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by subjecting the ULO to catalytic cracking with a fossil feed component, such as vacuum gas oil, as suggested by Wombles, in order to assist in the catalytic cracking reactions.
Regarding claims 22 and 23, Reid does not disclose wherein the evaporation step is carried out in more than one stage so at least three fractions are generated or wherein the distillate from the evaporation step is subjected to a second evaporation step to provide at least one distillate fraction and at least one further residue fraction.
Wombles discloses two stages of distillation of ULO. Dehydrated ULO is sent to a first vessel 30 to flash off light hydrocarbons and produce a ULO fraction with a significant reduction in material boiling below 600°F. Second vessel (fractionator 40) separates the ULO into a light hydrocarbon stream 45, lubricant boiling range fraction 46, and residue 42. A portion of fraction 46 is recycled via line 50 (i.e. distillate subjected to a second evaporation step) (see [0049]-[0050]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by carrying out the evaporation in at least two stages, as suggested by Wombles, in order to devolatize the ULO in a first stage and separate out a lubricant boiling range fraction having the desired boiling point range with lighter components removed. The serial distillation stages allow for enhanced separation to obtain a lubricant boiling range fraction having the desired boiling point characteristics (see [0049]-[0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772